         Case 19-80013-JJG-7A   Doc 22   Filed 05/01/19   EOD 05/01/19 12:30:05   Pg 1 of 1

                           UNITED STATES BANKRUPTCY COURT                    NTCREAF (rev 12/2016)
                                 Southern District of Indiana
                             101 NW M.L. King Jr. Blvd., Rm. 352
                                   Evansville, IN 47708
In re:

Mark Daniel Gilmore,                                      Case No. 19−80013−JJG−7A
Mary Edith Gilmore,
            Debtors.

                 DEFICIENCY NOTICE FOR REAFFIRMATION AGREEMENT

NOTICE IS GIVEN that the Reaffirmation Agreement you filed regarding Financial
Pacific Leasing, Inc as to 2005 Peterbilt 379 Tractor is deficient as follows:
         • The Cover Sheet for the Reaffirmation Agreement is missing.
         • The Reaffirmation Agreement must be refiled using current forms. Go to
           www.insb.uscourts.gov/new−forms−notice.pdf for more information.

You are instructed to cure the deficiencies by refiling the Reaffirmation Agreement in its
entirety within 14 days from the date of this notice.

If you fail to cure the deficiencies as instructed, the Court will take no further action with
respect to the Reaffirmation Agreement. A deficient reaffirmation agreement may not
be effective or enforceable and, in the absence of an effective reaffirmation agreement,
you could be forced by the creditor to surrender the subject property.

Dated: May 1, 2019                               Kevin P. Dempsey
                                                 Clerk, U.S. Bankruptcy Court
